Case 2:16-cr-00540-JMA-SIL Document 339 Filed 12/19/18 Page 1 of 1 PageID #: 3834




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 UNITED STATES OF AMERICA

                  -against-                                              Docket No. CR 16-540 (S-1)

 EDWARD MANGANO and
 LINDA MANGANO,                                                          NOTICE OF MOTION

                            Defendants.
 --------------------------------------------------------------X

         PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law and

 Affirmation of Kevin J. Keating, the undersigned will move before United States District Judge

 Joan M. Azrack, located at 100 Federal Plaza, Central Islip, New York, at a time and date to be

 determined by the Court, for an Order dismissing the indictment with prejudice.

 Dated: Garden City, New York
        December 19, 2018


                                                                         Respectfully submitted,

                                                                   By:    /s/ Kevin J. Keating
                                                                         Kevin J. Keating, Esq.
                                                                         Counsel for Edward Mangano
                                                                         666 Old Country Road, Suite 900
                                                                         Garden City, NY 11530
                                                                         (516) 222-1099




 To:     Clerk of the Court
         All Counsel
